Title: From Thomas Jefferson to James Madison, 1 June 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            June 1. 1807.
                        
                        Commissions are desired for the following persons.
                        Alexander Moore of Columbia as Register of wills for the county of Alexandria.
                        Thomas H. Williams of Misipi Territory as Secretary of the sd territory.
                        Jacob Descamps of Virginia as Surveyor of the port of Charlestown in the district of Misipi
                        Joseph Buell of Ohio as Surveyor of the port of Marietta in the district of Misipi
                        James W. Moss of Kentucky as Surveyor of the port of Limestone in the district of Misipi
                        Gideon D. Cool of Indiana as Surveyor of the port of Massac in the district of Misipi
                        Jonathan Davis of Misipi as Surveyor of the port of Natchez in the district of Misipi
                        Thomas Nelson of York in Virginia as Collector of the district of Yorktown in Virginia. & Inspector of the
                            revenue for the district of Yorktown.
                        
                            Th: Jefferson
                            
                        
                    